          Case 1:19-cv-08388-RJS Document 12 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 NOEL BIDO,

                              Movant,

          -v-                                            No. 19-cv-8388 (RJS)
                                                         No. 14-cr-0212-8 (RJS)
 UNITED STATES OF AMERICA,                                      ORDER

                              Respondent.


RICHARD J. SULLIVAN, Circuit Judge:

         On November 13, 2020, the Court received Noel Bido’s pro se motion for a

sentencing reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). Accordingly, IT IS HEREBY

ORDERED THAT the government shall respond to the motion no later than November 27,

2020.    The Clerk of Court is respectfully directed to mail a copy of this Order to Bido.

SO ORDERED.



Dated:          November 20, 2020
                New York, New York



                                                 RICHARD J. SULLIVAN
                                                 UNITED STATES CIRCUIT JUDGE
                                                 Sitting by Designation
